Exhibit 10.1

VOTING AGREEMENT

VOTING AGREEMENT, dated as of February 20, 2014 (this “Agreement”), by and among
Brookdale Senior Living Inc., a Delaware corporation (“Parent”), and the
undersigned shareholders (“Shareholders”) of Emeritus Corporation, a Washington
corporation (the “Company”).

RECITALS

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Broadway Merger Sub Corporation, a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and Company, are entering into an Agreement
and Plan of Merger, dated as of the date of this Agreement (as it may be amended
from time to time, the “Merger Agreement”), pursuant to which Merger Sub will be
merged with and into the Company, with the Company surviving as a wholly-owned
subsidiary of Parent (the “Merger”), and each outstanding share of Company
Common Stock will be converted into the right to receive the Merger
Consideration;

WHEREAS, as of the date of this Agreement, each Shareholder beneficially owns
(as defined under Rule 13d-3 of the Exchange Act) and is entitled to vote the
number of outstanding shares of Company Common Stock set forth opposite such
Shareholder’s name on Schedule 1 hereto (the “Existing Shares”);

WHEREAS, each Shareholder other than Stanley L. Baty (each such Shareholder, a
“Locked-Up Shareholder”) has also agreed to certain limitations on their ability
to offer, sell, contract to sell or otherwise dispose of the shares of Parent
Common Stock received by them in the Merger for 60 days following the Effective
Time, as set forth herein; and

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, Parent has required that each Shareholder agree, and
each Shareholder has agreed, to enter into this Agreement.

Accordingly, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

ARTICLE I

GENERAL

Section 1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

(a) “Affiliate” shall have the meaning set forth in Rule 12b–2 promulgated under
the Exchange Act, provided, that no Shareholder shall be deemed an Affiliate of
any other holder of common stock of the Company solely by reason of any
investment in the Company.



--------------------------------------------------------------------------------

(b) “Covered Shares” means the Existing Shares that are beneficially owned by
the Shareholders, together with any other shares of Company Common Stock or
other voting capital stock of the Company that the Shareholders acquire
beneficial ownership of during the period from the date of this Agreement
through the Termination Date.

(c) “Existing Shareholders Agreement” means the Amended and Restated
Shareholders Agreement, dated as of March 29, 2007, by and among the Company and
the shareholders party thereto, as amended.

(d) “Lock-up Period” means the period commencing on the Effective Time and
ending 60 days after the Effective Time.

(e) “Parent Covered Shares” means all shares of Parent Common Stock beneficially
owned by the Shareholders as of the Effective Time.

(f) “Transfer” means, directly or indirectly, to sell, exchange, transfer,
assign, lease, encumber, hypothecate, pledge or otherwise transfer or dispose
of, with or without consideration, including, transfers to receivers, levying
creditors, trustees or receivers in bankruptcy proceedings or general assignees
for the benefit of creditors, whether voluntary, involuntary or by operation of
law, by merger, by tendering into any tender or exchange offer, by testamentary
disposition, or otherwise, or to enter into any contract, option or other
agreement with respect to any sale, exchange, transfer, assignment, lease,
encumbrance, hypothecation, pledge or similar transfer or disposition.

ARTICLE II

VOTING

Section 2.1 Agreement to Vote. Each Shareholder hereby agrees that during the
term of this Agreement (as described in Section 5.1), at the Company
Shareholders Meeting and at any other meeting of the shareholders of the
Company, however called, including any adjournment, recess or postponement
thereof, and in connection with any written consent of the shareholders of the
Company, it shall, in each case to the extent that the Covered Shares are
entitled to vote thereon or consent thereto:

(a) appear at each such meeting or otherwise cause all of its Covered Shares to
be counted as present thereat for purposes of calculating a quorum; and

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent (if applicable) covering, all of its Covered
Shares (i) in favor of the approval of the Merger Agreement, (ii) in favor of
any related proposal in furtherance of the Merger and the transactions
contemplated by the Merger Agreement, (iii) against any action, proposal,
transaction or agreement that would reasonably be expected to result in (A) a
breach of any representation, warranty, covenant or agreement of the Company
contained in the Merger Agreement or (B) a breach of any representation,
warranty, covenant or other agreement or obligation of such Shareholder
contained in this Agreement; (iv) against any Takeover Proposal with respect to
the Company; and (v) against any amendment of the Company’s organizational

 

2



--------------------------------------------------------------------------------

documents (other than the amendments of the Company’s organizational documents
resulting from the Merger), which amendment would in any manner delay, impede,
frustrate, prevent or nullify the Merger, the Merger Agreement or any of the
other transactions contemplated by the Merger Agreement or change in any manner
the voting rights of Company Common Stock (collectively, “Frustrating
Transactions”). Each Shareholder further agrees not to commit or agree to take
any action inconsistent with the foregoing.

Section 2.2 Granting of Irrevocable Proxy and Voting Instructions. In connection
with the execution of this Agreement, to facilitate the agreements referred to
in Section 2.1, each Shareholder hereby appoints Parent and a designee of
Parent, or any one of them, the true and lawful attorneys in fact, agents and
proxies of the Shareholder to represent the Shareholder at any meeting of the
shareholders of the Company, or action by written consent, at which the Merger
is being considered, and at any postponements and adjournments of such meeting.
Each Shareholder affirms that the irrevocable proxy is coupled with an interest
and is granted in order to secure the Shareholder’s performance under this
Agreement and also in consideration of Parent entering into this Agreement and
the Merger Agreement, and that until the termination of this Agreement such
proxy may not be revoked. If the Shareholder fails for any reason to be counted
as present, consent or vote the Covered Shares in accordance with the
requirements of Section 2.1(a) and (b) above (or anticipatorily breaches such
section), then Parent shall have the right to cause to be present, consent or
vote the Covered Shares in accordance with the provisions of Section 2.1(a) and
(b). The proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement. Parent or its designee may not exercise this
irrevocable proxy on any matter except as provided in this Article II, and each
Shareholder may vote the Covered Shares on all other matters to the extent not
inconsistent with this Agreement.

ARTICLE III

OTHER COVENANTS

Section 3.1 Prohibition on Transfers of Covered Shares, Other Actions. Except as
otherwise permitted under this Agreement (including in the case of Section 3.3,
except as otherwise restricted by Section 3.3):

(a) Each Shareholder hereby agrees not to:

(i) Transfer any of the Covered Shares or Transfer beneficial ownership or any
other interest in any of the Covered Shares, except (A) by using Covered Shares
(or effecting a “net exercise” of a Company Stock Option) either to pay the
exercise price upon the exercise of a Company Stock Option or to satisfy the
Shareholder’s tax withholding obligation upon the exercise of a Company Stock
Option or Restricted Stock or to satisfy the Shareholder’s tax withholding
obligation upon the exercise of a Company Stock Option or Restricted Stock, in
each case as permitted pursuant to the terms of any Company Plan,
(B) transferring Covered Shares to Affiliates, immediate family members, a trust
established for the benefit of Shareholder and/or for the benefit of one or more
members of Shareholder’s immediate family or charitable organizations or upon
the death of Shareholder, provided that, as a condition to such Transfer, the

 

3



--------------------------------------------------------------------------------

recipient (a “Permitted Transferee”) agrees to be bound by this Agreement and
delivers a joinder to this Agreement in a form reasonably acceptable to Parent,
or (C) with Parent’s prior written consent,

(ii) enter into any agreement, arrangement or understanding, or take any other
action, that violates or conflicts with, or would reasonably be expected to
violate or conflict with, or would reasonably be expected to result in or give
rise to a violation of or conflict with, the Shareholder’s representations,
warranties, covenants and obligations under this Agreement,

(iii) take any action that would reasonably be expected to restrict or otherwise
affect the Shareholder’s power, authority and right to comply with and perform
its covenants and obligations under this Agreement

or (iv) discuss, negotiate, make an offer or enter into an agreement, contract,
commitment or other arrangement with respect to any matter related to this
Agreement.

Any Transfer in violation of this Section 3.1 shall be void ab initio and of no
force or effect. No Shareholder shall deposit (or cause or permit the deposit
of) any Covered Shares in a voting trust or grant any proxy or enter into any
voting agreement or similar agreement in contravention of the obligations of the
Shareholder under this Agreement with respect to any of the Covered Shares.

(b) Each Shareholder agrees that it shall not, and shall cause each of its
Affiliates to not, become a member of a “group” (as that term is used in
Section 13(d) of the Exchange Act) that the Shareholder or such Affiliate is not
currently a part of and that has not been disclosed in a filing with the SEC
prior to the date hereof (other than as a result of entering into this
Agreement) for the purpose of opposing or competing with or supporting the
opposition or competition with the transactions contemplated by the Merger
Agreement.

(c) Each Shareholder agrees not to take any action that would make any
representation or warranty of the Shareholder contained herein untrue or
incorrect in any respect or would reasonably be expected to have the effect of
preventing or impeding or interfering with or adversely affecting the
performance by the Shareholder of its obligations under or contemplated by this
Agreement.

(d) Each Shareholder hereby directs the Company to notify the Company’s transfer
agent that there is a stop transfer order with respect to the Covered Shares
(and that this Agreement places limits on the voting and Transfer of such
Covered Shares) and shall ensure that an appropriate legend is affixed to the
certificates representing the Covered Shares.

Section 3.2 Stock Dividends, etc. In the event of a reclassification,
recapitalization, reorganization, stock split (including a reverse stock split)
or combination, exchange or readjustment of shares, or if any stock dividend or
stock distribution is declared, in each case affecting the Covered Shares, the
terms “Existing Shares” and “Covered Shares” shall be deemed to refer to and
include such shares as well as all such stock dividends and distributions and
any

 

4



--------------------------------------------------------------------------------

securities of the Company into which or for which any or all of such shares may
be changed or exchanged or which are received in such transaction. Each
Shareholder hereby agrees, while this Agreement is in effect, promptly to notify
Parent of the number of any new shares of Company Common Stock with respect to
which beneficial ownership is acquired by such Shareholder, if any, after the
date hereof and before the Effective Time. Any such shares shall automatically
become subject to the terms of this Agreement as Covered Shares as though owned
by the Shareholder as of the date hereof.

Section 3.3 No Solicitation. Each Shareholder hereby agrees that during the term
of this Agreement, it shall not, and shall cause its Affiliates and
Representatives not to, take any action that the Company and any of its
Subsidiaries are otherwise prohibited from taking under Section 5.02 of the
Merger Agreement. Each Shareholder agrees to promptly (and in any event within
24 hours) advise Parent orally and in writing of any Takeover Proposal or
Frustrating Transaction or inquiry made to the Shareholder with respect to, or
that is reasonably likely to lead to, any Takeover Proposal or Frustrating
Transaction, on the timing and with the same amount of detail as is required
under the Merger Agreement with respect to any Takeover Proposal received by the
Company.

Section 3.4 Prohibition on Transfer of Parent Covered Shares.

(a) Neither a Locked-Up Shareholder nor any of its Permitted Transferees may
Transfer any of its Parent Covered Shares, or Transfer beneficial ownership or
any other interest in any of its Parent Covered Shares, during the Lock-up
Period.

(b) Notwithstanding Section 3.4(a), at any time a Locked-Up Shareholder may
Transfer Parent Covered Shares to a Permitted Transferee so long as such
Permitted Transferee executes a joinder to this Agreement at the time of such
Transfer providing that such person shall be bound by, and shall fully comply
with, the terms of this Agreement, and thereupon such Permitted Transferee shall
become a Locked-Up Shareholder hereunder.

(c) Any attempted Transfer of Parent Covered Shares by a Locked-Up Shareholder
or its Permitted Transferee not in compliance with this Section 3.4 shall be
void and shall not be recognized or registered upon the books of Parent. Each
Locked-Up Shareholder or its Permitted Transferee, shall notify Parent
immediately upon the occurrence of an involuntary Transfer of its Parent Covered
Shares during the Lock-up Period.

Section 3.5 Appraisal Rights. Each Shareholder hereby waives any rights of
appraisal or rights to dissent from the Merger that such Shareholder may have
(including under Chapter 23B.13 of the WBCA).

Section 3.6 Further Assurances. From time to time at the request of Parent, and
without further consideration, each Shareholder shall execute and deliver or
cause to be executed and delivered such additional documents and instruments and
take all such further action as may be reasonably necessary or desirable to
effect the matters contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations and Warranties of the Shareholders. Each Shareholder
represents and warrants to Parent as follows:

(a) Organization, Standing and Corporate Power. Such Shareholder, if an entity,
is duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is formed (except to the extent the “good standing”
concept is not applicable in such jurisdiction) and has all requisite power and
authority to carry on its business as now being conducted. Such Shareholder, if
an entity, is duly qualified or licensed to do business and is in good standing
(except to the extent the “good standing” concept is not applicable in any
relevant jurisdiction) in each jurisdiction in which the nature of its business
or the ownership, leasing or operation of its properties makes such
qualification or licensing necessary.

(b) Authority; Noncontravention.

(i) Each Shareholder has all requisite corporate or individual, as the case may
be, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Shareholder and the consummation by the Shareholder of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
(corporate or otherwise) on the part of the Shareholder, and no other corporate
or other proceedings on the part of the Shareholder are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Shareholder and, assuming
the due authorization, execution and delivery by each of the other parties
hereto, constitutes a legal, valid and binding obligation of the Shareholder,
enforceable against the Shareholder in accordance with its terms (subject to
applicable bankruptcy, solvency, fraudulent transfer, reorganization, moratorium
and other Laws affecting creditors’ rights generally from time to time in effect
and by general principles of equity).

(ii) The execution and delivery of this Agreement do not, and the consummation
of the transactions contemplated by this Agreement and compliance with the
provisions of this Agreement will not, conflict with, or result in any violation
or breach of, or default (with or without notice or lapse of time or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to the loss of a benefit under, or result in the creation of
any Lien in or upon any of the properties or other assets of the Shareholder
under, (A) the Shareholder’s organizational documents (if applicable), (B) any
Contract to which the Shareholder is a party or any of its properties or other
assets is subject or (C) any Law applicable to the Shareholder or its properties
or other assets.

(c) Governmental Approvals. No consent, approval, order or authorization of,
action by or in respect of, or registration, declaration or filing with, any
Governmental Authority is required by the Shareholder in connection with the
execution and delivery of this Agreement by the Shareholder or the consummation
by the Shareholder of the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

(d) Ownership. Such Shareholder is the owner of record (or the controlling
Person of the owner of record) and beneficial owner of such Shareholder’s
Existing Shares, free and clear of any Lien, other than any Liens pursuant to
this Agreement and except as identified in Schedule I attached hereto. As of the
date of this Agreement, such Shareholder’s Existing Shares constitute all of the
shares of Company Common Stock beneficially owned or owned of record by such
Shareholder. Such Shareholder (directly or through wholly owned Subsidiaries) is
the sole beneficial owner and has and will have at all times through the Closing
sole beneficial ownership, sole voting power (including the right to control
such vote as contemplated herein), sole power of disposition, sole power to
issue instructions with respect to the matters set forth in Article II hereof,
and sole power to agree to all of the matters set forth in this Agreement, in
each case with respect to all of such Shareholder’s Existing Shares and with
respect to all of the Covered Shares beneficially owned by such Shareholder at
all times through the Closing.

(e) Acknowledgement. Such Shareholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon such Shareholder’s
execution, delivery and performance of this Agreement.

(f) Existing Shareholders Agreement. Such Shareholder understands and
acknowledges that effective as of the Effective Time, it shall own no shares of
Company Common Stock and the Existing Shareholders Agreement shall terminate in
accordance with its terms as of the Effective Time.

(g) No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by such Shareholder (in its capacity as
such).

ARTICLE V

MISCELLANEOUS

Section 5.1 Termination. This Agreement shall automatically terminate on the
earliest to occur of (such date, the “Termination Date”) (i) the termination of
this Agreement by the mutual written consent of Parent and the Shareholders,
(ii) the Effective Time, (iii) the date of valid termination of the Merger
Agreement in accordance with its terms and (iv) the entering into or
effectiveness of any amendment, modification, supplement or waiver under the
Merger Agreement which amendment, modification, supplement or waiver would
(a) reduce the exchange ratio or form of or composition of the per share merger
consideration payable in the Merger, (b) extend the Termination Date, or
(c) materially and adversely impact the Shareholder in the Shareholder’s
capacity as a holder of Common Stock of the Company, and after the occurrence of
any such applicable event this Agreement shall terminate and be of no further
force; provided, however, that the provisions of Section 3.4 and Article V shall
survive any termination of this Agreement. Nothing in this Section 5.1 and no
termination of this Agreement shall relieve or otherwise limit the liability of
any party for any breach of this Agreement occurring prior to such termination.

 

7



--------------------------------------------------------------------------------

Section 5.2 Notices. Except for notices that are specifically required by the
terms of this Agreement to be delivered orally, all notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, facsimiled (which is confirmed), by e-mail
of a pdf attachment (for which a confirmation email is obtained), or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

if to Parent, to:

Brookdale Senior Living Inc.

111 Westwood Place, Suite 400

Brentwood, Tennessee 37027

Facsimile No.: (615) 564-8204

Attention: Chad C. White

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile No.: (212) 735-2000

Attention: Joseph A. Coco

         Peter D. Serating

If to any Shareholder: to such Shareholder and its counsel at their respective
addresses and facsimile numbers set forth on Schedule 1 hereto.

Section 5.3 Interpretation; Certain Definitions. When a reference is made in
this Agreement to an Article, a Section, Exhibit or Schedule, such reference
shall be to an Article of, a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to

 

8



--------------------------------------------------------------------------------

the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. References to a person
are also to its permitted successors and assigns. The parties have participated
jointly in the negotiating and drafting of this Agreement. In the event of an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 5.4 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. Facsimile signatures or
signatures received as a pdf attachment to electronic mail shall be treated as
original signatures for all purposes of this Agreement.

Section 5.5 Entire Agreement; No Third-Party Beneficiaries. This Agreement
(including all Exhibits and Annexes hereto) and the Merger Agreement constitute
the entire agreement, and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement and are not intended to confer upon any person other than the
parties any rights, benefits or remedies.

Section 5.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

Section 5.7 WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.7.

Section 5.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part, by operation of
Law or otherwise by

 

9



--------------------------------------------------------------------------------

any of the parties without the prior written consent of the other parties and
any attempt to make any such assignment without such consent shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

Section 5.9 Specific Enforcement; Consent to Jurisdiction. The parties agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at Law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Federal court
located in the State of Delaware or in any state court in the State of Delaware,
without proof of actual damages, this being in addition to any other remedy to
which they are entitled at law or in equity. In addition, each of the parties
hereto (a) consents to submit itself to the personal jurisdiction of any Federal
court located in the State of Delaware or of any state court located in the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (c) agrees that it will not bring any action relating
to this Agreement or the transactions contemplated by this Agreement in any
court other than a Federal court located in the State of Delaware or a state
court located in the State of Delaware and (d) and irrevocably and
unconditionally waives (and agrees not to plead or claim) any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated by this Agreement in a Federal court located in
the State of Delaware or of any state court located in the State of Delaware or
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.

Section 5.10 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 5.11 Amendment. This Agreement may not be amended except by an
instrument in writing signed by Parent and each Shareholder.

Section 5.12 Extension; Waiver. At any time before the termination of this
Agreement, Parent, on the one hand, and the Shareholders, on the other hand, may
(a) extend the time for the performance of any of the obligations of the other
party, (b) waive any inaccuracies in the representations and warranties of the
other party contained in this Agreement or in any document delivered under this
Agreement or (c) subject to applicable Law, waive compliance with any of the
covenants or conditions contained in this Agreement. Any agreement on the part
of a party to any extension or waiver shall be valid only if set forth in an
instrument in writing signed by such party. The failure of any party to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of such rights, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any right, power or
privilege under this Agreement.

 

10



--------------------------------------------------------------------------------

Section 5.13 No Ownership Interest. Except as expressly provided herein or in
the Merger Agreement, nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any Covered Shares. All rights, ownership and economic benefits
of and relating to the Covered Shares shall remain vested in and belong to the
Shareholders, and Parent shall have no authority to direct the Shareholders in
the voting or disposition of any of the Covered Shares, except as otherwise
provided herein.

Section 5.14 Fees and Expenses. All costs and expenses (including all fees and
disbursements of counsel, accountants, investment bankers, experts and
consultants to a party) incurred in connection with this Agreement shall be paid
by the party incurring such costs and expenses.

Section 5.15 Shareholder Capacity. Notwithstanding anything contained in this
Agreement to the contrary, the representations, warranties, covenants and
agreements made herein by each Shareholder are made solely with respect to such
Shareholder and the Covered Shares. Each Shareholder is entering into this
Agreement solely in its capacity as the beneficial owner of such Covered Shares
and nothing herein shall limit or affect any actions taken by any officer or
director of the Company (or a Company Subsidiary) in his or her capacity as a
director, board committee member or officer of the Company (or a Subsidiary of
the Company), including participating in his or her capacity as a director of
the Company or a Subsidiary of the Company in any discussions or negotiations in
accordance with Section 5.02 of the Merger Agreement. Nothing contained herein,
and no action taken by any Shareholder pursuant hereto, shall be deemed to
constitute the parties as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the parties are in any way
acting in concert or as a group with respect to the obligations or the
transactions contemplated by this Agreement.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

 

BROOKDALE SENIOR LIVING INC. By:  

/s/ T. Andrew Smith

  Name:   T. Andrew Smith   Title:   Chief Executive Officer

/s/ Daniel R. Baty

Daniel R. Baty

/s/ Stanley L. Baty

Stanley L. Baty

/s/ Stanley L. Baty

Stanley L. Baty, as Co-Trustee of the Baty 2014 Grantor Retained Annuity Trust

/s/ Brandon D. Baty

Brandon D. Baty, as Co-Trustee of the Baty 2014 Grantor Retained Annuity Trust
B.F., LIMITED PARTNERSHIP By:   COLUMBIA-PACIFIC GROUP, INC.,   General Partner
  By:  

/s/ Brandon D. Baty

    Brandon D. Baty, President

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule I

SHAREHOLDER INFORMATION

 

Name and Contact Information

   Shares of
Company Common
Stock  

Daniel R. Baty

1910 Fairview Ave E, Suite 500

Seattle, WA 98102

     1,167,915 1 

Baty 2014 Grantor Retained Annuity Trust

Stan and Brandon Baty, Co-Trustees

1910 Fairview Ave E, Suite 500

Seattle, WA 98102

     1,657,504 1 

B.F., Limited Partnership

1910 Fairview Ave E, Suite 500

Seattle, WA 98102

     2,951,920 1 

Stanley L. Baty

1910 Fairview Ave E, Suite 500

Seattle, WA 98102

     117,400   

Counsel for the above listed Shareholders:

  

Edward A. Harley

Foster Pepper PLLC

1111 Third Ave., Ste. 3400

Seattle, WA 98101-3299

Fax: 206-749-2031

  

 

1  Certain of these shares are pledged as collateral as part of such
shareholder’s overall personal financial planning.